Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8, 13-16, 19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2018/0054269; hereinafter Cui) in view of Lindoff et al. (US 2013/0266093; hereinafter Lindoff).
Regarding claim 1, Cui shows a method of reference signal channel estimation (Figures 3B and 4; Par. 0035; noted a method performed by a receiver for estimating characteristics of transmission channel and applying corresponding corrections to received data.), the method comprising: 
receiving a reference signal for channel estimation (Figures 3B-4; Par. 0035, 0039, 0042; noted signal received (i.e. training sequences/reference signal) for estimating characteristics of transmission channel.); 
de-covering the reference signal in a frequency domain to generate a de-covered reference signal (Figures 3B-4; Par. 0039, 0050-0051; after removing the cyclic prefix, the remaining N samples of the complex time domain symbol are passed through a discrete Fourier transform (DFT) to generate a frequency domain representation of this symbol. A Fast Fourier Transform (FFT) algorithm is often used to implement this process.); 
after the de-covering, frequency domain processing the de-covered reference signal (Figures 3B-4; Par. 0039, 0050-0051; after removing the cyclic prefix, the remaining N samples of the complex time domain symbol are passed through a discrete Fourier transform (DFT) to generate a frequency domain representation of this symbol. A Fast Fourier Transform (FFT) algorithm is often used to implement this process.  If cancellation of offset is desired to be performed in the frequency domain, the partially-processed samples from the N-Point DFT 407 may be used by the frequency domain method at this stage.); 
after the frequency domain processing, time domain processing to cause a noise floor associated with the de-covered reference signal to be reduced (Figures 3B-4; Par. 0039, 0054-0055, 0149; noted the channel-corrected frequency domain data is converted back to the time domain using an inverse discrete Fourier transform, often implemented using an Inverse Fast Fourier Transform (IFFT) algorithm.  Further, to avoid the ICI introduced by CFO, it is ideally corrected in the time domain.); and 
generating a channel estimate based on the frequency domain processing and the time domain processing (Figures 3B-4 and 8; Par. 0104, 0128, 0149; noted determination of carrier frequency offset (CFO) and sampling frequency offset (SFO) from received signal.), wherein the channel estimate is associated with a communication channel between a first node and a second node (Figures 3B-4; Par. 0035, 0039; noted signal received (i.e. training sequences/reference signal) for estimating characteristics of transmission channel between UE and eNB.). 
Cui shows all of the elements as discussed above.  Cui does not specifically show causing distortion of a direct current offset in the de-covered reference signal to be reduced.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Lindoff.  Specifically, Lindoff shows causing distortion of a direct current offset in the de-covered reference signal to be reduced (Par. 0074; noted a DC offset of varying magnitude is generated in the down-converting mixer 502 and in baseband blocks due to imperfections, and in order to not introduce DC leakage in the FFT, a time domain notch filter, removing the DC may be introduced. The DC notch is preferably introduced in the digital domain as illustrated in FIG. 5, but may alternatively be introduced as an analog filter prior to the ADC 512.).
In view of the above, having the system of Cui, then given the well-established teaching of Lindoff, it would have been obvious before the effective filing date of the claimed invention to modify the system of Cui as taught by Lindoff, in order to provide motivation for decreasing the negative effect of spurious signals on an Orthogonal Frequency Division Multiplexing (OFDM) signal received by a receiver (Par. 0001 of Lindoff).
Regarding claim 5, modified Cui shows 5. The method of claim 1, wherein the frequency domain processing comprises pulse shaping the de-covered frequency domain reference signal (Cui: Figures 3B-4; Par. 0039, 0050-0051; after removing the cyclic prefix, the remaining N samples of the complex time domain symbol are passed through a discrete Fourier transform (DFT) to generate a frequency domain representation of this symbol. A Fast Fourier Transform (FFT) algorithm is often used to implement this process.) to cause distortion associated with the direct current offset to be reduced (Lindoff: Par. 0074; noted a DC offset of varying magnitude is generated in the down-converting mixer 502 and in baseband blocks due to imperfections, and in order to not introduce DC leakage in the FFT, a time domain notch filter, removing the DC may be introduced. The DC notch is preferably introduced in the digital domain as illustrated in FIG. 5, but may alternatively be introduced as an analog filter prior to the ADC 512.). 
Regarding claim 8, modified Cui shows pulse shaping the reference signal prior to the de-covering (Cui: Par. 0039; noted the output of RF mixer 323 is fed into analog to digital converter (ADC) 324. The output of ADC 324 is fed into matched filter 325. The output of matched filter 325 is fed into module 326, which performs removal of the cyclic prefixes. An N-point discrete Fourier transform 327 is performed after the removal, transforming the output into the frequency domain.). 
Regarding claim 13, modified Cui shows wherein the first node is a user equipment and the second node is a network node (Cui: Figures 3B-4; Par. 0035, 0039; noted signal received (i.e. training sequences/reference signal) for estimating characteristics of transmission channel between UE and eNB.). 
Regarding claim 14, Cui shows a system for channel estimation (Figures 3B-4 shows a system for channel estimation.), the system comprising: 
a frequency domain processing circuit configured to generate a de-covered frequency domain reference signal and to process the de-covered frequency domain reference signal (Figures 3B-4; Par. 0039, 0050-0051; after removing the cyclic prefix, the remaining N samples of the complex time domain symbol are passed through a discrete Fourier transform (DFT) to generate a frequency domain representation of this symbol. A Fast Fourier Transform (FFT) algorithm is often used to implement this process.) and 
a time domain processing circuit having an input coupled to an output of the frequency domain processing circuit, the time domain processing circuit configured to suppress time domain channel impulse response leakage (Figures 3B-4; Par. 0039, 0054-0055, 0149; noted the channel-corrected frequency domain data is converted back to the time domain using an inverse discrete Fourier transform, often implemented using an Inverse Fast Fourier Transform (IFFT) algorithm.  Further, to avoid the ICI introduced by CFO, it is ideally corrected in the time domain.); and 
a channel estimation circuit configured to generate a channel estimate based on an output of the time domain processing circuit (Figures 3B-4 and 8; Par. 0104, 0128, 0149; noted determination of carrier frequency offset (CFO) and sampling frequency offset (SFO) from received signal.), wherein the channel estimate is associated with a wireless communication channel between a first node and a second node (Figures 3B-4; Par. 0035, 0039; noted signal received (i.e. training sequences/reference signal) for estimating characteristics of transmission channel between UE and eNB.). 
Cui shows all of the elements as discussed above.  Cui does not specifically show causing distortion of a direct current offset in the de-covered reference signal to be reduced.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Lindoff.  Specifically, Lindoff shows causing distortion of a direct current offset in the de-covered reference signal to be reduced (Par. 0074; noted a DC offset of varying magnitude is generated in the down-converting mixer 502 and in baseband blocks due to imperfections, and in order to not introduce DC leakage in the FFT, a time domain notch filter, removing the DC may be introduced. The DC notch is preferably introduced in the digital domain as illustrated in FIG. 5, but may alternatively be introduced as an analog filter prior to the ADC 512.).
In view of the above, having the system of Cui, then given the well-established teaching of Lindoff, it would have been obvious before the effective filing date of the claimed invention to modify the system of Cui as taught by Lindoff, in order to provide motivation for decreasing the negative effect of spurious signals on an Orthogonal Frequency Division Multiplexing (OFDM) signal received by a receiver (Par. 0001 of Lindoff).
Regarding claim 16, this claim is rejected based on the same reasoning as presented in the rejection of claim 5.
Regarding claim 19, modified Cui shows a second time domain processing circuit configured to pulse shape a reference signal, the second time domain processing circuit having an output coupled to an input of the frequency domain processing circuit (Cui: Par. 0039; noted the output of RF mixer 323 is fed into analog to digital converter (ADC) 324. The output of ADC 324 is fed into matched filter 325. The output of matched filter 325 is fed into module 326, which performs removal of the cyclic prefixes. An N-point discrete Fourier transform 327 is performed after the removal, transforming the output into the frequency domain.). 
Regarding claim 22, this claim is rejected based on the same reasoning as presented in the rejection of claim 13.
Regarding claim 23, Cui shows system for channel estimation (Figures 3B-4 shows a system for channel estimnation.), the system comprising: 
means for processing a de-covered frequency domain reference signal (Figures 3B-4; Par. 0039, 0050-0051; after removing the cyclic prefix, the remaining N samples of the complex time domain symbol are passed through a discrete Fourier transform (DFT) to generate a frequency domain representation of this symbol. A Fast Fourier Transform (FFT) algorithm is often used to implement this process.); 
means for suppressing time domain channel impulse response leakage, the means for suppressing having an input coupled to an output of the means for processing (Figures 3B-4; Par. 0039, 0054-0055, 0149; noted the channel-corrected frequency domain data is converted back to the time domain using an inverse discrete Fourier transform, often implemented using an Inverse Fast Fourier Transform (IFFT) algorithm.  Further, to avoid the ICI introduced by CFO, it is ideally corrected in the time domain.); and 
a channel estimation circuit configured to generate a channel estimate based on an output of the means for suppressing (Figures 3B-4 and 8; Par. 0104, 0128, 0149; noted determination of carrier frequency offset (CFO) and sampling frequency offset (SFO) from received signal.), wherein the channel estimate is associated with a wireless communication channel between a first node and a second node (Figures 3B-4; Par. 0035, 0039; noted signal received (i.e. training sequences/reference signal) for estimating characteristics of transmission channel between UE and eNB.).
Cui shows all of the elements as discussed above.  Cui does not specifically show causing distortion of a direct current offset in the de-covered reference signal to be reduced.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Lindoff.  Specifically, Lindoff shows causing distortion of a direct current offset in the de-covered reference signal to be reduced (Par. 0074; noted a DC offset of varying magnitude is generated in the down-converting mixer 502 and in baseband blocks due to imperfections, and in order to not introduce DC leakage in the FFT, a time domain notch filter, removing the DC may be introduced. The DC notch is preferably introduced in the digital domain as illustrated in FIG. 5, but may alternatively be introduced as an analog filter prior to the ADC 512.).
In view of the above, having the system of Cui, then given the well-established teaching of Lindoff, it would have been obvious before the effective filing date of the claimed invention to modify the system of Cui as taught by Lindoff, in order to provide motivation for decreasing the negative effect of spurious signals on an Orthogonal Frequency Division Multiplexing (OFDM) signal received by a receiver (Par. 0001 of Lindoff).


Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lindoff and Hwang et al. (US 2019/0089504; hereinafter Hwang).
Regarding claim 9, modified Cui shows all of the elements except rotating the reference signal based on an indicator of a frequency offset prior to the de-covering.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Hwang.  Specifically, Hwang shows rotating the reference signal based on an indicator of a frequency offset prior to the de-covering (Par. 0190; noted a frequency offset may be converted into a fixed phase offset for corresponding symbols from contiguous rotation for the symbols.). 
In view of the above, having the system of Cui, then given the well-established teaching of Hwang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Cui as taught by Hwang, in order to provide motivation for reducing cross correlation between multiple DMRS sequences using the same tone between cells by mapping a DMRS sequence for single tone transmission to a time domain, thereby reducing an impact of inter-cell interference (Par. 0028 of Hwang).
Regarding claim 20, modified Cui shows a second time domain processing circuit having an output coupled to an input of the frequency domain processing circuit (Cui: Figures 3B-4.).  Modified Cui does not specifically show rotating a reference signal based on an indicator of a frequency domain offset to thereby reduce the frequency domain offset.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Hwang.  Specifically, Hwang shows rotating a reference signal based on an indicator of a frequency domain offset (Par. 0190; noted a frequency offset may be converted into a fixed phase offset for corresponding symbols from contiguous rotation for the symbols.) to thereby reduce the frequency domain offset (Noted intended use and thereby not given patentable weight at the moment.). 
In view of the above, having the system of Cui, then given the well-established teaching of Hwang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Cui as taught by Hwang, in order to provide motivation for reducing cross correlation between multiple DMRS sequences using the same tone between cells by mapping a DMRS sequence for single tone transmission to a time domain, thereby reducing an impact of inter-cell interference (Par. 0028 of Hwang).

Claims 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lindoff and Bertrand et al. (US 2012/0182857; hereinafter Bertrand).
Regarding claim 12, modified Cui shows all of the elements except wherein the reference signal is an uplink Sounding Reference Signal.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Bertrand.  Specifically, Bertrand shows wherein the reference signal is an uplink Sounding Reference Signal (Par. 0071; noted base station 101 configures UE 109 for periodic uplink sounding reference signal (SRS) transmission. Base station 101 estimates uplink channel state information (CSI) from the SRS transmission.).
In view of the above, having the system of Cui, then given the well-established teaching of Bertrand, it would have been obvious before the effective filing date of the claimed invention to modify the system of Cui as taught by Bertrand, in order to provide motivation for efficiently estimating the channel metrics, assess their performance and analyze the different ways to estimate UE's SNR based on these metrics (Par. 0007-0008 of Bertrand).
Regarding claim 21, modified Cui shows all of the elements except a second frequency domain processing circuit configured to perform per-cyclic shift frequency domain processing, wherein the second frequency domain processing circuit is coupled between the time domain processing circuit and the channel estimation circuit. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Bertrand.  Specifically, Bertrand shows a second frequency domain processing circuit configured to perform per-cyclic shift frequency domain processing, wherein the second frequency domain processing circuit is coupled between the time domain processing circuit and the channel estimation circuit (Figure 6; Par. 0078; noted element-wise multiply unit 604 multiplies corresponding elements of the RF input with the root sequence. This de-maps SRS-relevant sub-carriers to produce a frequency-domain sequence Y carrying all CDM users. Y is then converted back to time domain sequence y through NSRS-length IDFT 605. This performs cyclic-shift de-multiplexing for each of the 8 CDM'ed users.).
In view of the above, having the system of Cui, then given the well-established teaching of Bertrand, it would have been obvious before the effective filing date of the claimed invention to modify the system of Cui as taught by Bertrand, in order to provide motivation for efficiently estimating the channel metrics, assess their performance and analyze the different ways to estimate UE's SNR based on these metrics (Par. 0007-0008 of Bertrand).

Allowable Subject Matter
Claims 2-4, 6-7, 10-11, 15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4, 6-7, 10-11, 15 and 17-18 present the following subject matter that is not taught by any of the references applied/cited in this action.  The claims states:
2. The method of claim 1, wherein the frequency domain processing comprises generating an estimated tone for a tone of the de-covered frequency domain reference signal based on at least two other tones of the de-covered frequency domain reference signal. 

3. The method of claim 2, wherein the frequency domain processing comprises replacing the tone with the estimated tone to cause distortion associated with the direct current offset to be reduced. 
4. The method of claim 2, wherein the frequency domain processing comprises modifying the tone based on the estimated tone to cause distortion associated with the direct current offset to be reduced. 

6. The method of claim 1, wherein the time domain processing comprises: estimating noise power for a sub-set of time domain taps corresponding to sub-carriers between channel impulse responses; and performing a per-tap scaling on at least a portion of the time domain taps based on the estimating. 

7. The method of claim 6, wherein the per-tap scaling involves at least one of minimum mean squared error scaling or thresholding. 

10. The method of claim 1, wherein the time domain processing comprises moving a spur outside of time domain windows for cyclic shifts of the reference signal. 

11. The method of claim 10, further comprising pulse shaping the reference signal prior to the de-covering. 

15. The system of claim 14, wherein the frequency domain processing circuit is configured to generate an estimated tone for a tone of the de-covered frequency domain reference signal based on at least two other tones of the de-covered frequency domain reference signal, and to replace the tone with the estimated tone to cause distortion associated with the direct current offset to be reduced. 

17. The system of claim 14, wherein the time domain processing circuit comprises: a filter comprising a plurality of taps; a noise power estimation circuit configured to estimate noise power for a sub-set of the taps of the filter corresponding to sub-carriers between channel impulse responses; and a filter tap scaling circuit configured to perform a per-tap scaling on at least a portion of the taps of the filter based on the estimated noise power. 

18. The system of claim 14, wherein the time domain processing circuit is configured to move a spur outside of time domain windows for cyclic shifts of the reference signal. 

Examiner submits that the allowance of this application is based on an examination wherein the claimed subject matter listed above were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210281334 A1 - relates generally to wireless communication systems and more specifically to channel estimation and prediction with measurement impairment.

US 20190260621 A1 - relates to the field of communications technologies, and in particular, to a reference signal configuration method and apparatus and a training field configuration method and apparatus.

US 20180091350 A1 - relates generally to wireless communication, and more specifically to enhancements to phase-noise compensation reference signal design and scrambling.

US 20170279545 A1 - related to communication systems, and more particularly, to calibrating transceivers in wireless communications.

US 9538537 B1 – relates to blind and partial blind frequency synchronization method for orthogonal frequency divisional multiplexing (OFDM) systems.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413